court's docket. Appellant may file a notice of appeal once a judgment of

                        conviction has been entered. See NRS 177.015(3); NRAP 4(b)(1)(A). We

                                          ORDER this appeal DISMISSED.



                                                                            ,J.
                                                    Hardesty



                        Parraguirre         Li                     Cherry


                        cc: Hon. James M. Bixler, District Judge
                             Joseph P. Reiff
                             Attorney General/Carson City
                             Clark County District Attorney
                             Eighth District Court Clerk
                             William E. Ferguson




SUPREME COURT
        OF
     NEVADA
                                                               2
(0) 1947A


      Vii:MOMPEIFA rl IFTP=MtC: 141 '--